UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED JUNE 30, 2007 SATELLITE NEWSPAPERS CORP.(Exact name of small business registrant as specified in its charter) Nevada 000-26607 88-0390828 (State or other jurisdiction of incorporation or organization)) (Commission File Number) (I.R.S. Employer Identification Number) Bank of America Building 980 Post Road East Westport, Connecticut 06880 (Address of principal executive offices) (Zip Code) 203-222-9333 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Number of shares of the registrant’s common stock outstanding as of August 20, 2007 was: 423,477,518 Traditional Small Business Disclosure Format:Yes []No [X] SATELLITE NEWSPAPAERSCORP. FORM 10-QSB FOR QUARTER ENDED JUNE 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 03 Consolidated Balance Sheet as of June 30, 2007 (Unaudited) and December 31, 2006 05 Consolidated Statements of Operations – For the Three Months Ended June 30, 2007 (Unaudited)and June 30, 2006 06 Consolidated Statements of Cash Flows – For the Three Months and Six Months Ended June 30, 2007 (Unaudited) 07 Notes to Unaudited Condensed Consolidated Financial Statements 08 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 09 PART II. OTHER INFORMATION ITEM 1. - LEGAL PROCEEDINGS 11 ITEM 2. - CHANGES IN SECURITIES AND USE OF PROCEEDS 11 ITEM 3. - DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 5. - OTHER INFORMATION 12 ITEM 6. - EXHIBITS AND REPORTS ON FORM 8-K 12 SIGNATURES 13 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SATELLITE NEWSPAPERS CORP. AND SUBSIDIARY FINANCIAL STATEMENTS JUNE 30, 2 3 SATELLITE NEWSPAPERS CORP. AND SUBSIDIARY INDEX TO FINANCIAL STATEMENTS JUNE 30, 2 FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheet as of June 30, 2007 (Unaudited) and December 31, 2006 Consolidated Statements of Operations (Unaudited)– For the Three Months andSix Months Ended June 30, 2007 and 2006 Consolidated Statements of Cash Flows (Unaudited)– For the Six Months Ended June 30, 2007 and 2006 Notes to Unaudited Condensed Financial Statements 4 SATELLITE ENTERPRISE CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS Cash $ 1,042 $ 1,334 Total Current Assets 1,042 1,334 Total Assets $ 1,042 $ 1,334 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 166,539 $ 1,326,620 Accrued salaries and related expenses 125,400 213,180 Accrued expenses 11,604 1,591 Notes payable to related parties 415,000 461,486 Loans payable 2,007 1,899,949 Total Current Liabilities 720,550 3,902,826 STOCKHOLDERS' DEFICIT Preferred stock, par value $0.001 authorized 500,000,000 shares, 2,179,533 and 1,657,533 Class A convertible preferred shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 2,180 1,658 Common stock authorized 500,000,000 shares, par value $0.001, issued and outstanding 423,477,518 shares at June 30, 2007 and December 31, 2006 423,478 423,478 Additional paid-in-capital 13,548,781 12,949,303 Accumulated deficit (14,693,947 ) (17,327,202 ) Accumulated other comprehensive income 51,271 Total Stockholders' Deficit (719,508 ) (3,901,492 ) Total Liabilities and Stockholders' Deficit $ 1,042 $ 1,334 See accompanying notes to financial statements. 5 SATELLITE ENTERPRISE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NET SALES $ 265,720 $ 334,649 COST AND EXPENSES Cost of services 73,421 159,699 Selling, general and administrative 102,604 103,978 111,402 436,400 Research and development 74,142 74,142 Depreciation and amortization 88,777 196,699 Total Costs and Expenses 102,604 340,318 111,402 866,940 NET OPERATING LOSS (102,604 ) (74,598 ) (111,402 ) (532,291 ) OTHER INCOME (EXPENSE) Currency Gain (63,862 ) (36,479 ) Interest expense (6,523 ) (35,331 ) (10,014 ) (66,612 ) (6,523 ) (99,193 ) (10,014 ) (103,091 ) NET LOSS FROM CONTINUING OPERATIONS $ (109,127 ) $ (173,791 ) $ (121,416 ) $ (635,382 ) DISCONTINUED OPERATIONS Loss from discontinued operations (less applicable income taxes of 0) (132,303 ) (788,736 ) (132,303 ) Gain from the disposal of discontinued operations (less applicable income taxes of 0) 603,625 3,543,407 603,625 Gain from discontinued operations - 471,322 2,754,671 471,322 NET GAIN (LOSS) $ (109,127 ) $ 297,531 $ 2,633,255 $ (164,060 ) NET GAIN (LOSS) PER COMMON SHARE (BASIC AND DILUTED) $ 0.01 $ (0.01 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 423,477,518 423,477,518 See accompanying notes to financial statements. 6 SATELLITE ENTERPRISE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES CONTINUING OPERATIONS Net loss $ (121,416 ) $ (164,060 ) Adjustments to reconcile net gain/(loss) to cash flows used in operating activities: Depreciation 196,699 Changes in operating assets and liabilities: Accounts receivable (96,417 ) Accounts payable (42,654 ) Accrued expenses 10,013 (4,589 ) Accrued salaries and related expenses (220,658 ) NET CASH USED IN CONTINUING OPERATING ACTIVITIES (111,403 ) (331,679 ) CASH FLOWS FROM INVESTING ACTIVITIES Payments for equipment (126,459 ) NET CASH USED IN CONTINUING INVESTING ACTIVITIES (126,459 ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from notes payable to related parties 234,809 Change in loans payable 250,092 NET CASH PROVIDED IN CONTINUING FINANCING ACTIVITIES 484,901 Discontinuing operations Net income 2,754,671 Decrease in net liabilities of entities discontinued (2,592,289 ) NET CASH USED IN DISCONTINUING OPERATION 162,382 EFFECT OF EXCHANGE RATE CHANGES ON CASH (51,271 ) (32,189 ) (DECREASE) INCREASE IN CASH (292 ) (5,426 ) CASH, BEGINNING OF PERIOD 1,334 37,509 CASH, END OF PERIOD $ 1,042 $ 32,083 See accompanying notes to financial statements. 7 SATELLITENEWSPAPERS CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 1 BASIS OF PRESENTATION The accompanying condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the financial statements not misleading have been included.Results for the three months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year and six months ending December 31, 2007.For further information, refer to the financial statements and footnotes thereto included in the Satellite Enterprise Corp. and Subsidiaries annual report on Form 10-KSB for the year ended December 31, 2006. NOTE 2GOING CONCERN As shown in the accompanying financial statements, the Company has incurred cumulative net operating losses of $14,693,947 and, has a negative working capital, and a stockholders’ deficit. Management’s plans include the seeking of a merger candidate and the raising of capital through the equity markets to fund future operations and the generating of revenue through its business. Failure to raise adequate capital and generate adequate sales revenues could result in the Company having to curtail or cease operations.Additionally, even if the Company is successful in merging with another company and does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurance that the revenue will be sufficient to enable it to develop business to a level where it will generate profits and cash flows from operations. These matters raise substantial doubt about the Company’s ability to continue as a going concern.However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3 PREFERRED STOCK On January 12, 2007, $600,000 of convertible debt issued by a subsidiary was converted into 521,739 shares of the Company Preferred Stock. NOTE 4MEDIA FINANCE EN SUISSE HOLDING (BANKRUPTCY) On March 10, 2007, Media Finance en Suisse Holding was placed into bankruptcy and complete liquidation under Swiss laws.Media Finance en Suisse Holding was considered a Viable Interest Entity. NOTE5LEGAL PROCEEDINGS On March 19th, 2007 the Company entered into a written Settlement and Release Agreement with DeVries and Mariani whereby in consideration of payment by the Company to DeVries and Mariani the combined sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars, DeVries and Mariani agreed to accept said payment and upon receiving full payment from the Company, to release and discharge the Company and all current and former principals, officers, agents, attorneys, employees, heirs, administrators, executors, successors or assigns and/or representatives of the Company, from any and all judgments, agreements, claims, demands, claims of action, known or unknown, which DeVries and/or Mariani may claim against the Company including but not limited to the One Million Four Hundred Forty Thousand ($1,440,000.00) U.S. Dollars outstanding judgment in the Fifteenth Judicial Circuit Court located in Palm Beach County, Florida, claiming breach of employment agreements against Satellite and against the Company’s CEO claiming fraud. The Company paid to DeVries and Mariani Seventy Five Thousand($75,000.00) U.S. Dollars and has agreed that it will bank wire to DeVries and Mariani on or before 4:00PM eastern standard time on Tuesday, the 19th day of July, 2007 the remaining Seventy Five Thousand ($75,000.00) U.S. Dollars of the total combined sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars. The remaining $75,000 was paid in July 2007. 8 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OERATION. Management has ceased operations as of September 30, 2006 of the operations of Satellite Newspapers Suisse GMBH, its operating subsidiary.The ceasing of the operation does not allow the Company to generate revenues.As a result, it is questionable whether the Company can continue as a going concern. PRIOR HISTORY OF SATELLITE The Company was formed as a Nevada corporation on April 14, 1998, to operate as a specialty retailer of fine jewelry. In its fiscal year ending June 30, 2000, the Company sold a limited quantity of jewelry through direct mail and word of mouth advertising. On July 29, 2000, subsequent to the close of its June 30, 2000 fiscal year, the Company acquired 100% of the outstanding shares of GreenVolt Corp., an Ontario Corporation (“GreenVolt”) in a stock for stock exchange. GreenVolt was in the process of developing fuel cell technologies for commercial and industrial use. In connection with this transaction, management of the Company changed, and the Company disposed of its retail jewelrybusiness in September 2000, by transfer ofall jewelryassets and liabilities to Larry Beck, a former director of the company. In connection with such transaction, the Company changed its name from Beck & Co., Inc. to GreenVolt Power Corp. On August 27, 2002, Satellite Holdings, Ltd., a corporation organized under the laws of Turks & Caicos, acquired 13,783,740 shares of the Company’s common stock from Thomas L. Faul. Such shares represented approximately 53% of the issued and outstanding common stock of the Company. Mr. Faul resigned as the Company’s sole officer and director, after appointing Robert Hodge as the Company’s new President and CEO, and as Chairman of the Board of Directors. In addition, in exchange for the release by Faul of the Company for various claims, the Company transferred its wholly owned subsidiary, GreenVolt Corp., to Faul. On August 28, 2002, the Board of Directors of the Company resolved to change the name of the Company to Satellite Enterprises Corp., and on September 15, 2002, the Company completed a one-for-one-hundred reverse stock split (the “Reverse Stock Split”) of its outstanding common stock. During fiscal year 2003, the Company concentrated its efforts on maintaining its corporate status and seeking a merger candidate. On June 20, 2003, in conjunction with a previously reported change of control of the Company, the Company entered into a Rights Agreement with Satellite Newspapers Worldwide NV, a corporation organized under the laws of the Netherlands (hereinafter “Satellite Newspapers”). Under said Rights Agreement, Satellite Newspapers appointed the Company as it’s irrevocable commercial exclusive distributor to promote the sale and/or lease of its newspaper Kiosks (hereinafter “KiOSK) and the associated Satellite newspaper content distribution technology for which Satellite Newspapers has developed the technology, owns the patents, engineering and technical design. These Rights include the exclusive rights to use the trade names, logos and other trade designations, including, but not limited to, all rights to the Satellite Newspapers derived content fed into the territory granted therein to the Company and the names “Satellite Newspapers” devices or variants thereof as a corporate or trade name of Satellite Newspapers. These Rights also include the exclusive rights to distribute all available contents of its KiOSKs in its territory which includes all of North, Central and South America including but not limited to Mexico, the United States and all its territories, and all the Caribbean Islands, including the existing inventory of prototype and placebo units of its KiOSKs in the Americas. The Rights further include all parts and supply inventory owned by Satellite Newspapers relating to its KiOSKs in said territory. In October 2003, Satellite Newspapers took a different direction. Satellite Newspapers sold their patents, software and trademarks to Media Finance en Suisse Holding GmbH, a Swiss corporation (hereinafter “Media Finance”). Thereafter, Media Finance set up an operating subsidiary, Satellite Newspapers Suisse GmbH, a Swiss corporation (hereinafter “Satellite Swiss”). Media Finance granted Satellite Swiss a twenty-year exclusive license to distribute all satellite derived contents for the purpose of commercializing their product under a revenue sharing arrangement. 9 On November 26, 2003, the Company entered into a Stock Purchase Option Agreement dated November 26, 2003 with Media Finance for the purchase of 100% of Satellite Swiss. This option agreement allowed the Company to acquire the right to purchase 100% of the shares of common stock of Satellite Swiss. On February 15, 2004, the Company exercised the option and acquired 100% of Satellite Swiss in consideration for the issuance of 126,000,000 shares of common stock. On December 19, 2003, as part of the Company’s desire to obtain Satellite Swiss, Roy Piceni, founder of Satellite Newspapers and whose family owns 100% of Media Finance was elected the Company’s chairman of the board and as its president. Satellite Swiss consists of two subsidiaries, Satellite Newspapers Content BV a Dutch corporation that negotiates agreements with newspapers throughout the world for the rights to distribute their content and Satellite Newspapers Trading BV which has the production rights to produce and sell the KiOSKs. On March 11, 2004 the Company amended its Articles of Incorporation whereby the authorized number of shares of common stock were increased from 200,000,000 to 500,000,000 and thereafter declared a 3-for-1 stock split effective in the form of a 200 per cent stock dividend payable on or about March 31, 2004 to shareholders of record as of March 22, 2004 thereby increasing its issued shares as of that date to 197,887,545. On August 31, 2004, the Company entered into an agreement to acquire a 52% interest in SoliDAM, a software development company located in the Netherlands. The purchase price is to consist of the issuance of a $125,000 note payable to the stockholders of SoliDAM as well as 919,926 shares of the Company’s stock. On September 15, 2005, the Company and the shareholders of SoliDAM decided that the acquisition of SoliDAM was not in the best interests of either party. It was mutually agreed to unwind the transaction. Accordingly the shareholders of SoliDAM returned the 919,926 shares of the Company’s common stock and released the Company from its note obligation in the amount of $125,000. In June 2005, Swiss Satellite incorporated two new Swiss subsidiary entities. Satellite Newspapers Content GmbH and Satellite Newspapers Trading GmbH. Except for the Development and Network Management, the Swiss Companies will take over all activities from the Dutch Companies. On November 30, 2005, the Company changed its name from Satellite Newspapers Corp. to Satellite Newspapers Corp. In addition, effective November 30, 2005, the Company’s quotation symbol on the OTC Bulletin Board changed from SENR to SNWP. On December 5, 2005, Mr. Roy Piceni resigned as Chief Executive Officer of the Company. On December 5, 2005, the Board of Directors appointed Ms. Jerri L. Palmer as the new Chief Executive Officer of the Company. Mr. Piceni will continue to serve as the Chairman of the Board of Directors. On March 31, 2006, the Company’s subsidiary Swiss Satellite entered into a binding Secured Purchase Agreement which closed on the same date with Media Finance en Suisse Holding GmbH whereby the Company sold $2,700,000 original principal amount of Series A Premium Secured Convertible Debenture and its two Dutch subsidiaries Satellite Newspapers Content BV and Satellite Newspapers Trading BV. Media Finance en Suisse Holding GmbH paid for the Debentures and the two subsidiaries when it was transferred to Swiss Satellite all its validity issued and subsisting Intellectual Properties, such as patents to the manufacture of the KiOSKS that was owned by Media Finance en Suisse Holding GmbH. With this transaction, the twenty-year exclusive license distribution agreement with Media Finance has ended and the Company is free from its monthly fee obligation, since the Company is now the holder of these rights. Management has ceased operations as of September 30, 2006 of the operations of Satellite Newspapers Suisse GMBH, its operating subsidiary.The ceasing of the operation does not allow the Company to generate revenues.As a result, it is questionable whether the Company can continue as a going concern. 10 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS From time to time, the Company is a party to litigation or other legal proceedings that we consider to be part of the ordinary course of our business. Except for the following, we are not involved currently in legal proceedings that could reasonably be expected to have a material adverse effect on our business, prospects, financial condition or results of operations: On May 2004, Fred De Vries and Renato Mariani (hereinafter “DeVries and Mariani”) filed suit in the Fifteenth Judicial Circuit Court located in Palm Beach County, Florida, claiming breach of employment agreements against the Company and against the Company’s CEO claiming fraud. The parties were seeking monies and benefits owed in connection with their employment agreements as well as other damages. On March 19th, 2007 the Company entered into a written Settlement and Release Agreement with DeVries and Mariani whereby in consideration of payment by the Company to DeVries and Mariani the combined sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars, DeVries and Mariani agreed to accept said payment and upon receiving full payment from the Company, to release and discharge the Company and all current and former principals, officers, agents, attorneys, employees, heirs, administrators, executors, successors or assigns and/or representatives of the Company, from any and all judgments, agreements, claims, demands, claims of action, known or unknown, which DeVries and/or Mariani may claim against the Company including but not limited to the One Million Four Hundred Forty Thousand ($1,440,000.00) U.S. Dollars outstanding judgment in the Fifteenth Judicial Circuit Court located in Palm Beach County, Florida, claiming breach of employment agreements against Satellite and against the Company’s CEO claiming fraud. The Company paid to DeVries and Mariani Seventy Five Thousand($75,000.00) U.S. Dollars and has agreed that it will bank wire to DeVries and Mariani on or before 4:00PM eastern standard time on Tuesday, the 19th day of July, 2007 the remaining Seventy Five Thousand ($75,000.00) U.S. Dollars of the total combined sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars. The remaining $75,000 was paid on July 19, 2007. The Company may become involved in material legal proceedings in the future. ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS None 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION None. ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K (a)Exhibits: Exhibit 31.1Certification of Roy Piceni, Chairman & CEO Exhibit 31.2Certification of Randy Hibma, Director, President & CFO Exhibit 32.1Certification of Roy Piceni, Chairman & CEO Exhibit 32.2Certification of Randy Hibma, Director, President & CFO (b)Reports on Form 8-K: Three months ended March 31, 2007 None. 12 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SATELLITE NEWSPAPERS CORP (Registrant) Date: August 20, 2007 By: /s/ ROY PICENI Roy Piceni Chief Executive Officer and Chairman of the Board (Duly Authorized Officer) Date: August 20, 2007 By: /s/ RANDY HIBMA Randy Hibma President and Chief Financial Officer and Director (Principal Financial and Accounting Officer) 13
